                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                )       CASE NO. 1:12-cr-440
                                         )
                     PLAINTIFF,          )       JUDGE SARA LIOI
                                         )
vs.                                      )
                                         )       ORDER ON VIOLATION OF
                                         )       CONDITIONS OF SUPERVISED
                                         )       RELEASE
MICHAEL LEE MULLINS,                     )
                                         )
                     DEFENDANT.          )


       A violation report was filed in this case on July 30, 2019 and a supplemental

report was filed on August 19, 2019. The Court referred this matter to Magistrate Judge

Kathleen B. Burke to conduct appropriate proceedings and to file a report and

recommendation. Magistrate Judge Burke reported that a supervised release violation

hearing was held on September 6, 2019. The defendant admitted to the following

violations:

       1. Unauthorized Use of Drugs;
       2. Failure to Comply with Random Drug Testing;
       3. Failure to Comply with Drug Treatment;
       4. Failure to Notify of Contact with Law Enforcement Within 72 Hours;
       5. New Law Violation.

       The magistrate judge filed a report and recommendation on September 6, 2019, in

which the magistrate judge recommended that the Court find that the defendant has
violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on September 30,

2019. Defendant Michael Lee Mullins was present and represented by Attorney Carlos

Warner. The United States was represented by Assistant United States Attorney Damoun

Delaviz. United States Probation Officer Donald Stranathan was also present at the

hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release as set forth in the report and supplemental report.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of eight

(8) months with credit for time served to date. The Court recommends that the defendant

be placed at FCI Elkton and that the defendant be considered for placement pursuant to

the Second Chance Act. The restitution ordered in the judgment order filed on December

19, 2012 is reimposed. (The defendant shall pay remaining restitution in the amount of

$53,202.12, to CSX Transportation under the same terms as previously ordered.) Upon

the defendant's release from the custody of the Bureau of Prisons, the offender shall

cooperate with the Financial Litigation Unit of the U.S. Attorney's Office to make

restitution payments until such time as the restitution is paid in full.




                                               2
      No Supervised Release to follow.

      IT IS SO ORDERED.


Dated: September 30, 2019
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                         3
